DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The examiner acknowledges receipt of request for extension of time, amendment and remarks filed 02/17/2021.
Claim 1 is amended.
Claims 7-9 are canceled.
Claims 1-6 are pending.

Priority
This application is a continuation of 14/357,440 filed 05/09.2014, now abandoned, which is a 371 of PCT/US2012/064203 filed 11/08/2012, which is a CIP of 13/292,636 filed 11/09.2011 now abandoned, which is Divisional of 12/401,829 filed 03/11/2009, now abandoned, and PCT/US2012/064203 claims benefit of 61/605,590 filed 03/01/2012.

Claim Rejections - 35 USC § 112


The rejection of claims 7-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01 is withdrawn in light of the cancelation of claims 7-9.  

Response to Arguments
Applicant's arguments filed 02/17/2021 have been fully considered but they are not persuasive.
Applicant argues that claim 1 and the claims dependent from claim 1 are patentable over the combination of Modak and Shalaby because all combinations of Modak and Shalaby failed to disclose an interior and exterior formulation of 1% chlorhexidine diacetate and 1% chlorhexidine free base (for a 2% total chlorhexidine) in which the exterior formulation includes polyurethane and tetrahydrofuran and the interior formulation includes neither polyurethane nor tetrahydrofuran; that no combination of Modak and Shalaby describes chlorhexidine as the “sole antithrombotic agent” capable of reducing fibrin sheath weight by more than 90% over non-treated catheters and about 80% over conventional treated catheters.
The examiner disagrees.  Specifically at least claims 1 and 10 of Modak describes a medical device where the internal surface and the external surface are impregnated with mixture of chlorhexidine free base and chlorhexidine salt.   One form of chlorhexidine salt is chlorhexidine diacetate (column 3, lines 4-5).   Thus, Modak teaches embodiments where chlorhexidine that is mixture of chlorhexidine free base and chlorhexidine salt such as chlorhexidine acetate is the active agent on/in the catheter.   The amount of the chlorhexidine is between about 1 and 5% (claim 2) and this amount in the range disclosed in Modak allows for the claimed amount of 1% for the free base and the salt.   In one embodiment in Modak, the exterior/external composition comprises solution J that comprises polyurethane/THF/reagent alcohol (70%/30%) (column 8, lines 9-13) such that at the time the time the invention was made one having ordinary skill in the art would look to that section of Modak to use a solution of polyurethane in THF/reagent alcohol at 70%/30%).   It is also noted that Modak discloses 
Therefore, the claim 1 and the claims dependent on claim 1 are not patentable over Modak in view of Shalaby. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Modak et al. (US 6,872,195 B2) in view of SHALABY et al. (US 20130108707 A1) for reasons of record and with modification to address the amendment.
Modak prepares a medical device by contacting the internal surface of the article with an impregnating solution comprising solvent and chlorhexidine, the solvent is water, reagent alcohol, tetrahydrofuran or mixtures, and the chlorhexidine consists essentially of mixture of chlorhexidine free base and chlorhexidine salt (see the whole document with emphasis on claim 12).   Chlorhexidine diacetate is one of the chlorhexidine salts (column 3, lines 4 and 5’ column 8, lines 49 and 50; column 10, lines 24 and 38).   The external surface is also coated/impregnated with composition containing chlorhexidine free base and chlorhexidine salt such as chlorhexidine diacetate (claim 10, column 5, lines 55-66).   
Modak specifically teaches non-limiting variations of soaking/impregnating compositions for coating the medical device; the various embodiments are 10% methanol/90% THF, 30% methanol/70% THF, silicone polymer in 30% methanol/70% THF, 1-2% polyurethane in 30% ethanol/70% THF and silicone polymer in 100% methyl ethyl ketone
Column 3, lines 45-49 of Modak discloses local concentration of chlorhexidine at between 100 and 2000 μg/mL; this is a local concentration, and not concentration of chlorhexidine on the medical device such as the catheter.   For example, in lines 50 and 51 of column 3 and line 38, Modak clearly teaches that the treatment solution, that is the solution in which the device is soaked, contains between 1 and 5% chlorhexidine and at 1 % the M for chlorhexidine is about 1.98 and at 5% the M chlorhexidine is at 9.89.   Further, the treatment solution in claim 2 contains between 1 and 5%, while treatment solution in claim 13 is between 1 and 10% (19.78 M).   Therefore, at some points within the teachings of Modak, the concentration of chlorhexidine on the device is at 3.96 M for 2%, 9.89 M for 5% and 19.78 M for 10%.
For claim 1, Modak teaches the general conditions for coating/impregnating external and internal surfaces of medical devices such as catheter meeting claim 2; the 1-2% polyurethane anticipates the claimed range; the 70% THF anticipates the claimed range; the chlorhexidine free base and the chlorhexidine salt such as the diacetate are at 1-5% or 1.5-2.25% (paragraph bridging columns 3 and 4) meets the claimed range.
Modak’s solvent system does not contain acetone required by the solvent system of claim 1.   However, SHALABY teaches that chlorhexidine quickly dissolves in methyl ethyl ketone/acetone solvent to give a clear solution (paragraph [0064]).   Therefore, at the time the invention was made, one having ordinary skill in the art would have been motivated to include acetone with the methyl-ethyl-ketone solvent to facilitate the dissolution of the chlorhexidine.   With respect to the amounts of the components of the solvent, one having ordinary skill in the art would have been motivated to optimize the impregnating compositions in order to achieve the desired level of chlorhexidine on the surfaces of the catheter that would provide effective anti-
For claim 2, the catheter meets the limitation of the catheter medical device.
Claim 3 is a medical device that does not further contain anti-thrombogenic agent.   Thrombogenesis occurring with continued residence of the catheter does not further limit the method of coating the medical device but rather described what would happen to the device during use.   The catheter medical device of Modak does not further comprise thrombogenic agent and hence claim 3 and 4 are met.
For claim 5, the medical device having the recited burst pressure is a characteristic of the device and medical device having burst pressure does not limit the method of coating the medical device.   Rather claim 5 describes the characteristic property of the device. 
The soaking/treatment solution of Modak could contain 5% chlorhexidine (see at least Tables XXII and XXIII), which is 9.89 mM, Modak does not specifically teach that the concentration of chlorhexidine is greater than 4 mM in the internal surface.   However, it is reasonable to expect that treating the internal surf ace with composition comprising from 1-5 % (claim 1) and from 1-10% (claim 13) would result in the adsorption of certain amount of the chlorhexidine onto the internal surface.   Since, for example, local concentration of chlorhexidine at between 100 and 2000 μg/mL (0.00198-3.96 mM) was provided composition on the medical device, it would be reasonable to expect that the concentration of the chlorhexidine on the M to 9-89 mM and from 1.98 mM to 19.78 mM.   These disclosed ranges are at least 5 M as required by claim 6 for the concentration of chlorhexidine.   At least 5 M allows for amounts of 1.98 mM to 9-89 mM and from 1.98 mM to 19.78 mM.
Modak in view of SHALABY renders claims 1-6 prima facie obvious.

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLESSING M FUBARA/Primary Examiner, Art Unit 1613